COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  UNIVERSITY OF TEXAS AT EL PASO,
                                                 §               No. 08-16-00268-CV
                    Appellant,
                                                 §                  Appeal from the
  v.
                                                 §                448th District Court
  JAMIE ISAAC,
                                                 §             of El Paso County, Texas
                    Appellee.
                                                 §               (TC# 2014DCV1723)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment denying Appellant’s plea to the jurisdiction. We therefore reverse the trial

court’s judgment denying Appellant’s plea to the jurisdiction and render judgment dismissing

Appellee’s claim for want of subject matter jurisdiction.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF SEPTEMBER, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.